FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is made
and entered into this 1st day of April, 2004, by and between NATIONAL VISION,
INC., a Georgia corporation (hereinafter referred to as "Borrower") with its
chief executive office and principal place of business at 296 Grayson Highway,
Lawrenceville, Georgia 30045-5737, and FLEET CAPITAL CORPORATION, a Rhode Island
corporation (hereinafter referred to as "Lender") with an office at 300 Galleria
Parkway, N.W., Suite 800, Atlanta, Georgia 30339.

Recitals:

Lender and Borrower are parties to a certain Loan and Security Agreement dated
May 30, 2001, as amended by that certain First Amendment to Loan and Security
Agreement dated as of December 2 1, 2001, but effective as of June 30, 2001,
that certain letter agreement dated as of December 28,2002 and that certain
Second Amendment to Loan and Security Agreement dated December 19, 2003 (as
amended, the "Loan Agreement"), pursuant to which Lender has made certain
revolving credit loans and other financial accommodations to Borrower.

The parties desire to amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.         Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.

2.         Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 (a)        By deleting Section 6.6 of the Loan Agreement and by substituting in
lieu thereof the following:

 

 

--------------------------------------------------------------------------------

6.6        Lien Perfection; Further Assurances. Promptly after Lender's request
therefor, Borrower shall execute or cause to be executed and deliver to Lender
such instruments (including the Eyecare Professional Notes), assignments, title
certificates or other documents as are necessary under the UCC or other
Applicable Law (including any motor vehicle certificate of title act) to perfect
(or continue the perfection of) Lender's Lien upon the Collateral and shall take
such other action as may be requested by Lender to give effect to or carry out
the intent and purposes of this Agreement. Unless prohibited by Applicable Law,
Borrower hereby authorizes Lender to execute and file any such financing
statement on Borrower's behalf. The parties agree that a carbon, photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement and may be filed in any appropriate office in lieu thereof. Unless
prohibited by Applicable Law, Borrower hereby irrevocably authorizes Lender to
execute and file in any jurisdiction any financing statements or amendments
thereto on Borrower's behalf, including, without limitation, financing
statements that indicate the Collateral (i) as all assets or all personal
property of Borrower or words of similar effect, or (ii) as being of an equal or
lesser scope, or with greater or lesser detail, than as set forth in this
Section 6. Borrower also hereby ratifies its authorization for Lender to have
filed in any jurisdiction any like financing statements or amendments thereto if
filed prior to the date hereof.

(b)        By deleting clause (ii) of Section 9.2.2 of the Loan Agreement and by
substituting in lieu thereof the following:

(ii)        (a) to independent eyecare professionals located in Host Locations
occupied under the Fred Meyer Agreement in the Ordinary Course of Business,
which loans or other advances are in the amount of the services rendered by such
professionals to Borrower's customers and are repaid by such professionals to
Borrower as the result of the collection by Borrower of such sums from such
customers (or Third Party Payors) on behalf of such professionals; or (b) to
independent eyecare professionals located in Host Locations in an aggregate
amount not exceeding $540,000, which loans are made to facilitate such
professionals' purchase of Software or hardware for the processing of managed
care billings and are evidenced by Eyecare Professional Notes, provided that, no
Default or Event of Default exists at the time of, or immediately after, the
making of each such loan or other advance; and

(c)        By deleting Section 9.2.14 of the Loan Agreement and by substituting
in lieu thereof the following:

     9.2.14        Leases. Become a lessee under any operating lease (other than
a lease under which Borrower or any of the Subsidiaries is lessor or the Host
Licensor Agreements) of Property if the aggregate Rentals payable during any
current or future period of 12 consecutive months under the lease in question
and all other leases under which Borrower or any of the Subsidiaries is then
lessee would exceed $800,000. The term "Rentals" means, as of the date of
determination, all payments which the lessee is required to make by the terms of
any lease.

-2-

--------------------------------------------------------------------------------

(d)        By adding the following definition of "Eyecare Professional Note" to
Appendix A to the Loan Agreement in proper alphabetical sequence which reads as
follows:

Eyecare Professional Note -a promissory note made to the order of Borrower by an
independent eyecare professional located in a Host Location, which evidences the
amount of any loan or other advance made by Borrower to such professional and
which provides that the principal amount of such loan or advance shall be paid
in full within five (5) months after the date such loan or advance is made.

(e)        By deleting the definition of "Host Licensor Agreements" in Appendix
A to the Loan Agreement and by substituting in lieu thereof the following:

Host Licensor Agreements - the Wal-Mart Agreement, the Fred Meyer Agreement, the
Military Agreements, and any other like agreement entered into by Borrower or
any Subsidiary, on the one hand, and any Person, on the other hand, pursuant to
which Borrower or the Subsidiary is licensed or otherwise permitted to occupy
and operate, within the retail space of such Person, (i) a retail vision center,
(ii) an optometric clinic, or (iii) an outlet engaged in the retail sale of home
medical equipment and related goods and services.

3.        Consents.  Lender hereby consents to (a) Borrower's formation of a new
Subsidiary, Independent Living Company, LLC, a Georgia limited liability company
(the "New Subsidiary") for the purpose of operating not in excess of five home
healthcare equipment stores within the retail stores of Wal-Mart and Lender
further consents to Borrower's investment ofnot more than $500,000 in the New
Subsidiary; provided that (i) the New Subsidiary is not a Managed Care
Subsidiary, (ii) the New Subsidiary is formed no later than June 30,2004, (iii)
no Default or Event of Default exists at the time of, or immediately after, the
formation of the New Subsidiary, and (iv) the Equity Interests of Borrower in
the New Subsidiary are pledged to Lender as security for the Obligations
pursuant to a Pledge Agreement and the certificates evidencing such Equity
Interests are delivered to Lender along with Irrevocable Powers and Assignments;
(b) Borrower's payment of an amount, not to exceed $25,000 in the aggregate, to
three former officers of Borrower in connection with the termination of such
officers' employment with Borrower and the redemption of such officers' Equity
Interests in Borrower; and (c) the dissolution of Midwest and Vista Optical
Express, Inc., a Georgia corporation. Borrower agrees to deliver to Lender such
information and documents as Lender may request from time to time relating to
the New Subsidiary.

4.        Ratification and Reaffirmation. Borrower hereby ratifies and reaffirms
the Obligations, each of the Loan Documents, and all of Borrower's covenants,
duties, indebtedness and liabilities under the Loan Documents.

5.        Acknowledgments and Stipulations. Borrower acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by Borrower are
legal, valid and binding obligations of Borrower that are enforceable against
Borrower in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the

-3-

--------------------------------------------------------------------------------

extent there exists any such defense, offset or counterclaim on the date hereof,
the same is hereby waived by Borrower); the security interests and liens granted
by Borrower in favor of Lender are duly perfected, first priority security
interests and liens.

6.        Representations and Warranties. Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof; the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate action on
the part of Borrower and this Amendment has been duly executed and delivered by
Borrower; and all of the representations and warranties made by Borrower in the
Loan Agreement are true and correct on and as of the date hereof.

7.        Reference to Loan Agreement. Upon the effectiveness of this Amendment,
each reference in the Loan Agreement to "this Agreement," "hereunder," or words
of like import shall mean and be a reference to the Loan Agreement, as amended
by this Amendment.

8.        Breach of Amendment. This Amendment shall be part of the Loan
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.

9.        Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Lender, unless
satisfaction thereof is specifically waived in writing by Lender:

(a)        Lender shall have received a duly executed Secretary's Certificate of
Board of Directors Resolutions authorizing Borrower to enter into this
Amendment; and

(b)        Lender shall have received a duly executed Landlord Waiver from L.
Christopher Obenhaus with respect to Borrower's location at 296 Grayson Highway,
Lawrenceville, Georgia 30045.

10.        Expenses of Lender. Borrower agrees to pay, on demand, all costs and
expenses incurred by Lender in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Lender's legal counsel and
any taxes or expenses associated with or incurred in connection with any
instrument or agreement referred to herein or contemplated hereby.

11.        Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Georgia.

12.        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

13.        No Novation, etc.. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is

-4-

--------------------------------------------------------------------------------

 

not intended to be, nor shall it be construed to create, a novation or accord
and satisfaction, and the Loan Agreement as herein modified shall continue in
full force and effect.

14.        Counterparts: Telecopied Signatures. This Amendment may be executed
in any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.

15.        Further Assurances. Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

16.        Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.

17.        Release of Claims. To induce Lender to enter into this Amendment,
Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that Borrower now has or
ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise. Borrower represents and warrants to Lender that Borrower
has not transferred or assigned to any Person any claim that Borrower ever had
or claimed to have against Lender.

18.       Waiver of Jurv Trial. To the fullest extent permitted by applicable
law, the parties hereto each hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Amendment.

-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal in and delivered by their respective duly authorized
officers on the date first written above.

 

ATTEST:
 

/s/ Mitchell Goodman
Secretary

NATIONAL VISION, INC. 
("Borrower") 

By:    /s/ Paul A.Criscillis, Jr.
Title:  Sr. V.P. & CFO

    [CORPORATE SEAL]     FLEET CAPITAL CORPORATION
("Lender ")

By:  /s/
Title:  SVP

 

[Consent and Reaffirmation on following page]

-6-

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION

Each of the undersigned guarantors of the Obligations of Borrower at any time
owing to Lender hereby: (i) acknowledges receipt of a copy of the foregoing
Fourth Amendment to Loan and Security Agreement; (ii) consents to Borrower's
execution and delivery thereof and of the other documents, instruments or
agreements Borrower agrees to execute and deliver pursuant thereto; (iii) agrees
to be bound thereby; and (iv) affirms that nothing contained therein shall
modify in any respect whatsoever its respective guaranty of the Obligations and
reaffirms that such guaranty is and shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Consent and
Reaffirmation, as of the date of such Fourth Amendment to Loan and Security
Agreement.

  INTERNATIONAL VISION ASSOCIATES,
 

By:  /s/ Mitchell Goodman
      Title:  VP

     NVAL HEALTHCARE SYSTEMS, INC.
 

By:  /s/ Mitchell Goodman
      Title:  VP

     VISION ADMINISTRATORS, INC.
 

By:  /s/ Mitchell Goodman
      Title:  VP

 

[Signatures continued on next page]

-7-

--------------------------------------------------------------------------------

 

  ALEXIS HOLDING COMPANY
 

By:  /s/ Mitchell Goodman
      Title:  VP

     VISTA EYECARE NETWORK, LLC
 

By:  /s/ Mitchell Goodman
      Title:  VP

-8-

--------------------------------------------------------------------------------

 

NATIONAL VISION, INC.
SECRETARY'S CERTIFICATE
OF
BOARD OF DIRECTORS RESOLUTIONS

I, Mitchell Goodman, DO HEREBY CERTIFY, that I am the Senior Vice President,
General Counsel and Secretary of NATIONAL VISION, INC. (the "Corporation"), a
corporation duly organized and existing under and by virtue of the laws of the
State of Georgia and am keeper of the records and seal thereof; that the
following is a true, correct and compared copy of the resolutions duly adopted
by the unanimous consent of all members of the Board of Directors of said
Corporation effective as of March 26,2004; and that said resolutions are still
in full force and effect:

RESOLVED, that the Chairman of the Board, President, any Vice President, or any
other officer or board member of this Corporation (or the designee of any of
them), each be, and each hereby is, authorized and empowered (either alone or in
conjunction with any one or more of the other officers of the Corporation) to
take, from time to time, all or any part of the following actions on or in
behalf of the Corporation: (i) to make, execute and deliver to FLEET CAPITAL
CORPORATION ("Lender") (1) a Fourth Amendment to Loan and Security Agreement
(the "Amendment") providing for the amendment of certain terms of that certain
Loan and Security Agreement dated May 30,2001, between the Corporation and
Lender (as at any time amended, the "Loan Agreement"), and (2) all other
agreements, documents and instruments contemplated by or referred to in the
Amendment or executed by the Corporation in connection therewith; said Amendment
and other agreements, documents and instruments to be substantially in the form
presented by Lender with such additional, modified or revised terms as may be
acceptable to any officer or director of the Corporation, as conclusively
evidenced by his or her execution thereof; and (ii) to carry out, modify, amend
or terminate any arrangements or agreements at any time existing between the
Corporation and Lender.

RESOLVED, that any arrangements, agreements, security agreements, or other
instruments or documents referred to or executed pursuant to the Amendment by
the Senior Vice President, Chief Financial Officer, any other officer or
director of the Corporation, or by an employee of the Corporation acting
pursuant to delegation of authority, may be attested by such person and may
contain such terms and provisions as such person shall, in his or her sole
discretion, determine.

RESOLVED, that the Loan Agreement and each amendment to the Loan Agreement
heretofore executed by any officer or director of the Corporation and any
actions taken under the Loan Agreement as thereby amended are hereby ratified
and approved.

 

--------------------------------------------------------------------------------

 I DO FURTHER CERTIFY that Paul A. Criscillis, Jr. is the Senior Vice President
and Chief Financial Officer of the Corporation and is duly elected, qualified
and acting as such.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Seal of the
Corporation, this 1 st day of April, 2004.

  /s/ Mitchell Goodman
Mitchell Goodman,
Senior Vice President, General Counsel and
Secretary

  [CORPORATE SEAL]


I, Paul A. Criscillis, Jr., Senior Vice President and Chief Financial Officer of
said Corporation, do hereby certify that the foregoing is a correct copy of the
resolutions passed by the Board of Directors of the Corporation and that
Mitchell Goodman is Senior Vice President, General Counsel and Secretary of the
Corporation and is duly authorized to attest to the passage of said resolutions.

  /s/ Paul A. Criscillis, Jr.
Paul A. Criscillis, Jr.,
Senior Vice President and Chief Financial
Officer